DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant amended the claims 5/23/2022.  Support for the amended claims is found in the original filing.  No new matter is presented.
After further search and consideration, allowable subject matter has been below identified.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Holthus on June 14, 2022.
The application has been amended as follows: 
Claim 1 is amended:  Delete:  “empol trimer acid,”
Cancel Claim 13
Amend Claim 18:  After:  “ 280°C” Add:
 
    PNG
    media_image1.png
    940
    955
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 1, 5-12 and 14-19 as above amended are allowed.
The following is an examiner’s statement of reasons for allowance:   The closest prior art Hofinger (US 4,734,523), Woude et al (US 2010/0203331), Jorad Baloche (WO 2017/141117) while teaching various reaction products do not teach reacting an alkoxylated alkyl amine with the claimed polycarboxlic acids to form the claimed alkyl amine polyester.  The products of the cited prior art being derived from different reactants having different carbon ranges, branching, and carboxylic groups will not necessarily form the claimed alkoxylated alkyl amine polyester.  There is no motivation for one of ordinary skill in the art at the time of filing the invention to select the claimed reactants and conditions to formulate a pour point depressant comprising the resulting alkoxylate alkyl amine polyester.   The remarks filed 5/23/2022 are persuasive.  The prior art does not teach or fairly suggest the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA H WEISS/ Primary Examiner, Art Unit 1771